        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 1 of 6



 1   Timothy R. Macdonald (CO Bar No. 29180)
           (Admitted Pro Hac Vice)
 2   timothy.macdonald@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   370 Seventeenth Street, Suite 4400
     Denver, CO 80202-1370
 4   Telephone: (303) 863-1000
     Facsimile: (303) 832-0428
 5
     Ethan G. Shenkman (DC Bar No. 454971)
 6          (Admitted Pro Hac Vice)
     ethan.shenkman@arnoldporter.com
 7   Laura Cottingham (DC Bar No. 1045213)
            (Admitted Pro Hac Vice)
 8   laura.cottingham@arnoldporter.com
     ARNOLD & PORTER KAYE SCHOLER LLP
 9   601 Massachusetts Ave, NW
     Washington, DC 20001-3743
10   Telephone: (202) 942-5000
     Facsimile: (202) 942-5999
11
     Attorneys for the Hopi Tribe
12
     Nicholas J. Enoch (AZ Bar No. 016473)
13   nick@lubinandenoch.com
     Kaitlyn A. Redfield-Ortiz (Az Bar No. 030318)
14   kaitlyn@lubinandenoch.com
     Stanley Lubin (AZ Bar. No. 003076)
15   stan@lubinandenoch.com
     LUBIN & ENOCH, P.C.
16   349 North 4th Avenue
     Phoenix, AZ 85003-1505
17   Telephone: (602) 234-0008
     Facsimile: (602) 626-3586
18
     Charles F. Donnelly (WV Bar No. 1049)
19         (Admitted Pro Hac Vice)
     cdonnelly@umwa.org
20   General Counsel
     UNITED MINE WORKERS OF AMERICA
21   18354 Quantico Gateway Dr. #200
     Triangle, VA 22172
22   Telephone: (703) 291-2429
     Facsimile: (703) 291-2448
23
     Eugene M. Trisko (DC Bar No. 942854)
24          (Admitted Pro Hac Vice)
     emtrisko@earthlink.net
25   LAW OFFICES OF EUGENE M. TRISKO
     P.O. Box 596
26   Berkeley Springs, WV 25411
27   Attorneys for the United Mine Workers of
     America
28



     NAI-1507080102v2
        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 2 of 6



 1   John Shadegg (AZ Bar No. 004428)
     jshadegg@polsinelli.com
 2   Eric E. Lynch (AZ Bar No. 025049)
     elynch@polsinelli.com
 3   POLSINELLI
     One East Washington, Suite 1200
 4   Phoenix, AZ 85004
     Telephone: (602) 650-2000
 5   Facsimile: (602) 264-7033
 6   Matthew C. Corcoran (OH Bar No. 78236)
           (Admitted Pro Hac Vice)
 7   mccorcoran@jonesday.com
     JONES DAY
 8   325 McConnell Boulevard, Suite 600
     Columbus, OH 43215-2673
 9   Telephone: (614) 469-3939
     Facsimile: (614) 461-4198
10
     Attorneys for Peabody Western Coal Company
11

12                              THE UNITED STATES DISTRICT COURT

13                                    FOR THE DISTRICT OF ARIZONA

14   The Hopi Tribe; The United Mine Workers of
     America; and Peabody Western Coal                  CASE NO. 2:18-cv-01337
15   Company,
                                                        JOINT RESPONSE TO
16                      Plaintiffs,                     ORDER [Docket No. 49]
                                                        GRANTING MOTIONS
17           v.                                         TO DISMISS
18   Central Arizona Water Conservation District
     and the Gila River Indian Community,
19
                        Defendants.
20

21

22

23

24

25

26

27

28



     NAI-1507080102v2                             -2-
        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 3 of 6



 1            On March 31, 2019, the Court entered the Order [Docket No. 49] (the “Order”)
 2   granting the defendants’ motions to dismiss “for want of subject matter jurisdiction.”
 3   Order at 11:7-8. The Court granted the Hopi Tribe, the United Mine Workers of America
 4   and Peabody Western Coal Company (collectively, “Plaintiffs”) “leave to amend solely to
 5   address standing” and ordered “[t]hat Plaintiffs have until April 19, 2019 to file an
 6   amended complaint.” Id. at 11:8, 11:19. Plaintiffs hereby file this joint response to the
 7   Order.
 8            Plaintiffs respectfully disagree with the Court’s conclusions regarding the
 9   requirements for Plaintiffs to plead standing. Accordingly, they reserve all their rights to
10   appeal any judgment implementing the Order.
11            Moreover, while Plaintiffs believe they can currently remedy certain “defects”
12   identified by the Court under its interpretation of the law (e.g., Plaintiffs directly
13   participated in the sale negotiations, Order at 7:19-211) through an amendment, Plaintiffs
14   do not believe they can remedy all “defects” identified by the Court under the current
15   facts and circumstances. Accordingly, Plaintiffs do not presently intend to file an
16   amended complaint. Instead, Plaintiffs reserve all their rights to refile if circumstances
17   arise that would allow Plaintiffs to allege standing in a way that would cure the “defects”
18   that the Court believes are in the current Complaint. Plaintiffs have the right to refile
19   because, among other reasons, a dismissal for lack of subject matter jurisdiction is a
20   dismissal without prejudice. See, e.g., Freeman v. Oakland Unified Sch. Dist., 179 F.3d
21   846, 847 (9th Cir. 1999) (reversing a with prejudice dismissal and ordering district court
22   to dismiss without prejudice because district court lacked subject matter jurisdiction);
23   Ranaweera v. Resolution Trust Corp., 1991 U.S. App. LEXIS 31308, at *3 (9th Cir. Dec.
24   27, 1991) (“[W]e believe that the grounds for dismissal were more accurately rooted in
25   Fed. R. Civ. P. 12(b)(1), dismissal for lack of subject matter jurisdiction. Ordinarily,
26
              1
                     By way of example, Peabody hired the investment banker that is marketing the Navajo
27   Generating Station (“NGS”), worked with potential buyers in their diligencing the purchase of NGS,
     and directly negotiated with potential buyers regarding the terms Peabody would sell potential buyers
28   the coal necessary to fuel NGS.



     NAI-1507080102v2                                 -3-
        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 4 of 6



 1   dismissal for lack of subject matter jurisdiction should be without prejudice. Therefore,
 2   we affirm the district court’s dismissal of the action for lack of subject matter jurisdiction,
 3   but we vacate the dismissal with prejudice.”) (citation omitted).
 4

 5   Dated: April 19, 2019
 6

 7   By:/s/Nicholas J. Enoch (with/permission)      By:/s/ Ethan G. Shenkman (w/permission)
     Nicholas J. Enoch                                  Timothy R. Macdonald
 8      (AZ Bar No. 016473)                                (CO Bar No. 29180)
     nick@lubinandenoch.com                                (Admitted Pro Hac Vice)
 9   Kaitlyn A. Redfield-Ortiz                          timothy.macdonald@arnoldporter.com
        (Az Bar No. 030318)                             ARNOLD & PORTER KAYE
10   kaitlyn@lubinandenoch.com                          SCHOLER LLP
     Stanley Lubin                                      370 Seventeenth Street, Suite 4400
11      (AZ Bar. No. 003076)                            Denver, CO 80202-1370
     stan@lubinandenoch.com                             Telephone: (303) 863-1000
12   LUBIN & ENOCH, P.C.                                Facsimile: (303) 832-0428
     349 North 4th Avenue
13   Phoenix, AZ 85003-1505                              Ethan G. Shenkman
     Telephone: (602) 234-0008                              (DC Bar No. 454971)
14   Facsimile: (602) 626-3586                              (Admitted Pro Hac Vice)
                                                         ethan.shenkman@arnoldporter.com
15   Charles F. Donnelly                                 Laura Cottingham
       (WV Bar No. 1049)                                    (DC Bar No. 1045213)
16     (Admitted Pro Hac Vice)                              (Admitted Pro Hac Vice)
     cdonnelly@umwa.org                                  laura.cottingham@arnoldporter.com
17   General Counsel
     UNITED MINE WORKERS OF                              ARNOLD & PORTER KAYE
18   AMERICA                                             SCHOLER LLP
     18354 Quantico Gateway Dr. #200                     601 Massachusetts Ave, NW
19   Triangle, VA 22172                                  Washington, DC 20001-3743
     Telephone: (703) 291-2429                           Telephone: (202) 942-5000
20   Facsimile: (703) 291-2448                           Facsimile: (202) 942-5999
21   Eugene M. Trisko                                    Attorneys for the Hopi Tribe
       (DC Bar No. 942854)
22     (Admitted Pro Hac Vice)
     emtrisko@earthlink.net
23   LAW OFFICES OF EUGENE M.                       By: /s/ Eric E. Lynch
     TRISKO                                             John Shadegg (AZ Bar No. 004428)
24   P.O. Box 596                                       jshadegg@polsinelli.com
     Berkeley Springs, WV 25411                         Eric E. Lynch (AZ Bar No. 025049)
25                                                      elynch@polsinelli.com
     Attorneys for the United Mine Workers of           POLSINELLI
26   America                                            One East Washington, Suite 1200
                                                        Phoenix, AZ 85004
27                                                      Telephone: (602) 650-2000
                                                        Facsimile: (602) 264-7033
28



     NAI-1507080102v2                              -4-
        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 5 of 6



 1                                              Matthew C. Corcoran
                                                  (OH Bar No. 78236)
 2                                                (Admitted Pro Hac Vice)
                                                mccorcoran@jonesday.com
 3                                              JONES DAY
                                                325 McConnell Boulevard, Suite 600
 4                                              Columbus, OH 43215-2673
                                                Telephone: (614) 469-3939
 5                                              Facsimile: (614) 461-4198
 6                                              Attorneys for Peabody Western Coal
                                                Company
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



     NAI-1507080102v2                     -5-
        Case 2:18-cv-01337-SPL Document 50 Filed 04/19/19 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2            I hereby certify that on    April 19, 2019,         I electronically transmitted the

 3    foregoing document to the U.S. District Court Clerk’s Office by using the CM/ECF

 4    System for filing and transmission to counsel of record registered for electronic filing.

 5
                                                        /s/ Eric E. Lynch
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



     NAI-1507080102v2                             -6-
